DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-8, in the reply filed on 11/23/2021 is acknowledged.
Claims 9-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/23/2021.

Claim Objections
Claim 2 is objected to because of the following informalities:  Claim 2 recites “statehaving” instead of “state having”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suleiman (US 2019/0091493) and Bossman (US 2002/0182164), as evidenced by Chemical Book.
Suleiman discloses hair styling compositions that exhibit non-Newtonian shear thickening behavior.  The composition comprises AMP-acrylate/allyl methacrylate copolymer; one or more nonionic film-forming polymers; one or more polysaccharides; one or more nonionic surfactants and water (Abs). The composition provides a liquid-to-solid transformation for easier application [0001].  While at rest or when subjected to very little physical manipulation, the compositions are more “liquid-like” and when subjected to more vigorous physical manipulation, for example being rubbed in the hand of a consumer and applied to hair, the compositions become more “solid-like”, thus exhibiting liquid to solid transformation during use [0005].  Suleiman teaches the liquid form of the composition to have a viscosity of about 500 mPas or less at room temperature, which overlaps with the claimed 150-250mPas [0116].

Example 5 teaches the use of 0.5% inulin in a liquid gel.  
While Suleiman fails to teach inulin to be a surfactant, it is noted that a compound and its properties are inseparable and instant claim 4 defines that the inulin-based surfactants can be inulin, thus the inulin of Suleiman reads on “inulin-base surfactant” as recited by the instant claims.
While Suleiman teaches that the composition can further comprise one or more fatty compounds such as waxes, Suleiman fails to teach the presence of a cetyl ester wax (Suleiman – claims 12-13), as recited by instant claims 1 and 3.
Bossman discloses hair and skin care compositions (Abs) and teaches that oil components that do not build up on hair even with frequent use can be used and teaches the use of wax ester like cetyl palmitate (reading on cetyl ester wax) [0027-0028].  
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Suleiman with those of Bossman and add cetyl palmitate into the composition of Suleiman as Bossman teaches that this is a suitable oil component for use that does not cause build up even with frequent use.  One of skill in the art would have a reasonable expectation of success as Suleiman teaches that fatty compounds such as waxes can be added.
As evidenced by Chemical Book, cetyl palmitate has a melting point between 55-56°C.

Claims 1, 2, 3-4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suleiman (US 2019/0091493) and Bossman (US 2002/0182164), as evidenced by Chemical Book, as applied to claims 1 and 3-4 above, and further in view of Pistorio (US 2016/0346172) and Milazo (US 5,879,414).
As discussed above, the prior art makes obvious the limitations of claims 1 and 3-4 and teaches the viscosity of claim 2, however, the above reference do not teach amounts in which the cetyl palmitate is used and do not teach the hardness of the solid.

It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Suleiman and Bossman with those of Pistorio and use the cetyl palmitate in the amounts taught by Pistorio as these are amounts which are shown to be suitable for use in hair styling compositions and its prima facie obvious to pursue the known options within the technical grasp of the skilled artisan to formulate a hair styling composition yield no more than one would expect from such an arrangement. 
Regarding the hardness of claim 2, while the prior art is silent to this, this is an expected property of the claimed composition as the prior art makes obvious a composition that goes from liquid to solid as claimed and teaches the required inulin-based surfactants and wax to be used in amounts which overlap with the claimed ranges.  Furthermore, Milazzo who teaches hair stick composition teaches that hardness control agents can be added to formulations to bring the hardness of the solid to a desired range and teaches that the composition can be varied to produce various combinations of hardness, texture and water solubility, which together provide the required smooth gliding and controlled transfer characteristics, thus it would have been prima facie obvious to optimize the hardness of the solid through routine experimentation (col. 3, lines 40-45 and 67-67 and col. 4, lines 1-2).

Claims 1, 3-4 and 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suleiman (US 2019/0091493) and Bossman (US 2002/0182164), as evidenced by Chemical Book, as applied to claims 1 and 3-4 above, and further in view of Song (US 2007/0185281), as evidenced by Tischer (US 4,950,609) and Noel (US 2004/0166128).
As discussed above, the prior art makes obvious the limitations of claims 1 and 3-4, however, the above reference do not teach the oil phase and water phase requirement of claim 6.

Song teaches cosmetic formulations which can be formulated into a wide variety of products, such as hair styling creams and gels, hair rinses, etc. [0101].  Song teaches that when the formulation is a liquid is can be formulated as an O/W emulsion and the oil component is preferably present in amounts of 10-35% (thus the water phase can be calculated to be present in amounts of 65-90%) [0112], which overlaps with the range of oil phase recited by claim 7 and the oil phase to water phase ratio recited by claim 8.  
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Suleiman and Bossman with those of Song and formulate the composition made obvious above to be an O/W emulsion having an oil phase in the amounts taught by Song as its prima facie obvious to pursue the known options within the technical grasp of the skilled artisan to formulate a hair styling composition in the form of an O/W yield no more than one would expect from such an arrangement. One of skill in the art would have a reasonable expectation of success as Suleiman teaches that the formulation can be formulated as an emulsion.
Regarding claim 6: While the art doesn’t specifically teach the wax to be in the oil phase and the inulin to be in the water phase, waxes are fatty compounds and will inherently find themselves drawn to the oil phase upon mixing of the composition and as evidenced by Tischer, inulin is water-soluble and will therefore find itself inherently drawn to the water phase. 
As evidenced by Noel, O/W emulsion have a continuous water phase (reading on external phase) and an oil discontinuous phase (reading on inner phase) [0007].

Conclusion
No claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer A Berrios whose telephone number is (571)270-7679. The examiner can normally be reached Monday-Thursday 7am-4pm; Friday 9am-3:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571) 272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JENNIFER A BERRIOS/Primary Examiner, Art Unit 1613